JUDGMENT

PER CURIAM.
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs and oral argument of the parties. On consideration thereof and as will be explained more fully in an opinion to be filed at a later date, it is
ORDERED AND ADJUDGED that the order of the of the district court, denying Spinner’s motion to suppress, be reversed and the case be remanded to the district court for further proceedings consistent with this judgment. Assuming without deciding that a parking violation may justify a stop and search of the vehicle, just as does a moving traffic violation, Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996), in this case the police did not have a reasonable suspicion that Spinner was armed and dangerous.
The Clerk is directed to issue the mandate forthwith.